Case 8:19-cv-01329-TPB-TGW Document 83 Filed 12/04/20 Page 1 of 7 PageID 2099




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

EVA HIRALDO,

      Plaintiff,
v.                                                   Case No: 8:19-cv-1329-T-60TGW

DOLLAR TREE STORES,
INC.,

      Defendant.
________________________________________ /

          ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL
                      SUMMARY JUDGMENT

      This matter is before the Court on “Plaintiff’s 1) Motion for Partial Summary

Judgment as to Liability or, in the Alternative, for a Presumption of Liability

Against Defendant Based Upon the Doctrine of Res Ipsa Loquitur; and 2) Motion for

Partial Summary Judgment as to Causation,” filed August 21, 2020. (Doc. 58). On

September 25, 2020, Defendant filed a response in opposition. (Doc. 74). Based on

the motion, response, court file, and record, the Court finds as follows.

                                    Background

      On August 12, 2016, Plaintiff Eva Hiraldo was in the checkout aisle at a

Dollar Tree Store owned by Defendant Dollar Tree Stores, Inc. when a stack of

boxes and water jugs set up near the front of the store collapsed. The falling boxes

and jugs struck a shopping cart which, in turn struck Plaintiff on her left side,

causing her to fall into the checkout counter. On May 6, 2019, Plaintiff filed suit

against Defendant in Florida state court, alleging various theories of negligence,

                                       Page 1 of 7
Case 8:19-cv-01329-TPB-TGW Document 83 Filed 12/04/20 Page 2 of 7 PageID 2100




including failure to maintain the premises in a safe condition and failure to warn.

Plaintiff alleges that the impact caused her permanent injuries, pain and suffering,

disability, and past, present and future medical expenses. Defendant removed the

action to this Court on May 31, 2019. Plaintiff has moved (1) for summary

judgment on liability based on the doctrine of res ipsa loquitur, or alternatively, for

a presumption or instruction based on that doctrine, and (2) for partial summary

judgment on the issue of causation.

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of

material fact will preclude summary judgment. Id.

      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable




                                       Page 2 of 7
Case 8:19-cv-01329-TPB-TGW Document 83 Filed 12/04/20 Page 3 of 7 PageID 2101




inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

      Where, as here, the moving party is a plaintiff who will bear the burden of

proof on an issue at trial, demonstrating the absence of a genuine issue of material

fact requires the submission of credible evidence that, if not controverted at trial,

would entitle the moving party to a directed verdict. Fitzpatrick v. City of Atlanta, 2

F.3d 1112, 1115 (11th Cir. 1993). Only if the moving party meets that burden is the

non-moving party required to produce evidence in opposition. Chanel, Inc. v. Italian

Activewear of Fla. Inc., 931 F.2d 1472, 1477 (11th Cir. 1991). Summary judgment

should be denied unless, on the record evidence presented, a reasonable jury could

not return a verdict for the non-moving party. Id.; see also Fitzpatrick, 2 F.3d at

1115-16.

                                       Analysis

Res Ipsa Loquitur

      Plaintiff seeks partial summary judgment on liability under the doctrine of

res ipsa loquitur. Where direct proof of negligence is lacking, res ipsa loquitur

nevertheless allows an inference of negligence where the instrumentality causing

the plaintiff’s injury was within the exclusive control of the defendant, and the

accident was one that would not in the ordinary course of events occur without

negligence by the defendant. See, e.g., McDougald v. Perry, 716 So. 2d 783, 785

(Fla. 1998); City of New Smyrna Beach Util. Comm’n v. McWhorter, 418 So. 2d 261,

262 (Fla. 1982). The doctrine is one of “extremely limited applicability” to be used



                                       Page 3 of 7
Case 8:19-cv-01329-TPB-TGW Document 83 Filed 12/04/20 Page 4 of 7 PageID 2102




in “rare instances.” McWhorter, 418 So. 2d at 262-63 (quoting Goodyear Tire &

Rubber Co. v. Hughes Supply, Inc., 358 So.2d 1339, 1341-42 (Fla.1978)).

       Plaintiff argues that the requirements of res ipsa loquitur are met here

because she has no direct proof of Defendant’s negligence, and the boxes and water

jugs she alleges caused her injury had been stacked by Defendant’s employees only

a few hours before the incident and should therefore be deemed to be in the

exclusive control of Defendant. As Defendant points out, however, the boxes and

jugs were stacked in a public place where customers could access them and affect

their placement or position. Thus, it is not clear that, as a matter of law, the

instrumentality of injury was exclusively in Defendant’s control. See, e.g., Monforti

v. K-Mart, Inc., 690 So. 2d 631, 632-33 (Fla. 5th DCA 1997) (holding that res ipsa

loquitur was inapplicable where the boxes that fell and struck plaintiff were placed

so that customers had access to them). 1

       Even if the elements of res ipsa loquitur were met here, summary judgment

for Plaintiff would not be warranted. The application of the doctrine merely

permits, but does not require, the factfinder to draw an inference of negligence. See,

e.g., McDougald, 716 So. 2d at 785. It follows that a contrary inference – that the

defendant was not negligent – could also be drawn. Moreover, Defendant has

presented evidence of due care, including evidence of store practices to ensure the

safety of the water jug display.



1Plaintiff argues that Defendant has admitted that no third party caused or contributed to
the boxes and jugs falling, but the interrogatory answer on which Plaintiff relies states only
that Defendant does not contend any third party is liable for Plaintiff’s injuries.

                                          Page 4 of 7
Case 8:19-cv-01329-TPB-TGW Document 83 Filed 12/04/20 Page 5 of 7 PageID 2103




       If a res ipsa loquitur instruction is appropriate in this case, the jury must still

decide whether the facts supporting application of the doctrine exist and weigh the

competing inferences presented by all the evidence. See Fla. Std. Jury Inst. (Civil)

401.7 (instructing that the jury “may” infer the defendant was negligent “if” it finds

the requirements for res ipsa loquitur are met). Accordingly, summary judgment

based on res ipsa loquitur is denied. 2 This ruling does not preclude Plaintiff from

seeking a jury instruction on res ipsa loquitur if appropriate.

Causation

       Plaintiff also seeks partial summary judgment on the issue of whether the

impact of the falling water jugs on the shopping cart caused her some injury,

leaving the issue of the extent of the resulting injuries to the jury. Plaintiff points

to a written medical evaluation by Dr. Knezevich, Defendant’s medical expert, that

opines the incident at Defendant’s store caused some injury, even if the extent of

the injuries is disputed.

       Defendant argues that the reports of Dr. Knezevich and Plaintiff’s expert, Dr.

Shim, are inadmissible hearsay and therefore cannot be used to support summary

judgment. Courts, including the Eleventh Circuit, have held that hearsay and




2 Florida courts have held that summary judgment based on res ipsa loquitur is typically
inappropriate. See Sherry v. Regency Ins. Co., 884 So. 2d 175, 178 (Fla. 2d DCA 2004) (res
ipsa loquitur will not by itself support summary judgment); see also Tesoriero v. Carnival
Corp., No. 16-21769-Civ-WILLIAMS/TORRES, 2017 WL 8895347, at *12 n.9 (S.D. Fla.
Sept. 22, 2017) (noting that courts have generally been reluctant to grant summary
judgment for a plaintiff merely upon a demonstration that the doctrine of res ipsa loquitur
applies), report and recommendation adopted, 2018 WL 1894717 (S.D. Fla. Mar. 23, 2018),
aff’d, 965 F.3d 1170 (11th Cir. 2020).


                                         Page 5 of 7
Case 8:19-cv-01329-TPB-TGW Document 83 Filed 12/04/20 Page 6 of 7 PageID 2104




unsworn documents are generally inadmissible at the summary judgment stage.

See, e.g., Carr v. Tatangelo, 338 F.3d 1259, 1273 n.26 (11th Cir. 2003); Macuba v.

Deboer, 193 F.3d 1316, 1322-23 (11th Cir. 1999). At the same time, an exception

has long existed for evidence that may be “reduced to admissible evidence at trial”

or “reduced to admissible form,” although the contours of this exception are less

than clear. See Macuba, 193 F. 3d at 1323-24. Rule 56 as amended in 2010

expressly allows a party on summary judgment to point not only to depositions and

affidavits but to “documents” and “electronically discoverable information,” unless

the opposing party objects that the material cited “cannot be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(1)(A), (c)(2). While

Defendant does raise that objection, it appears that Dr. Shim and Dr. Knezevich

will testify at trial, presumably consistent with their respective written evaluations,

and Defendant does not explain how this fact does not satisfy Rule 56.

      However, assuming arguendo that both reports may be considered at this

stage, the Court declines to grant partial summary judgment as to causation. A

district court has the discretion to deny summary judgment where the court

believes the case would benefit from a full hearing and the better course would be to

proceed to trial. See, e.g., Lind v. United Parcel Serv., Inc., 254 F.3d 1281, 1285

(11th Cir. 2001); Kalamas v. Ross, No. 8:16-cv-563-T-26JSS, 2017 WL 6344450, at

*4 (M.D. Fla. Dec. 12, 2017). That is the case here. Dr. Knezevich and Dr. Shim

may disagree as to the extent of Plaintiff’s injuries from the incident. Plaintiff’s

motion seeks to have the Court rule in advance of trial on the essentially theoretical



                                       Page 6 of 7
Case 8:19-cv-01329-TPB-TGW Document 83 Filed 12/04/20 Page 7 of 7 PageID 2105




question whether Plaintiff suffered some “injury” even if it is not the injury or

injuries for which she is seeking substantial damages. In this situation, the Court

believes the better course is to have the jury hear all the evidence, including

medical evidence presented by experts who are subject to cross-examination, and

decide whether Plaintiff was injured and, if so, to what extent. It is unlikely that

Defendant will contest at trial that Plaintiff suffered some injury. In any event,

this ruling does not preclude Plaintiff from raising this issue at trial in the context

of a motion for judgment as a matter of law. See, e.g., Kalamas, 2017 WL 6344450,

at *4 (denial of summary judgment did not preclude reconsideration of the same

issue in the context of a motion for judgment as a matter of law under Rule 50).

       It is therefore

       ORDERED, ADJUDGED, and DECREED:

       (1) “Plaintiff’s 1) Motion for Partial Summary Judgment as to Liability or,

           in the Alternative, for a Presumption of Liability Against Defendant

           Based Upon the Doctrine of Res Ipsa Loquitur; and 2) Motion for

           Partial Summary Judgment as to Causation” (Doc. 58) is DENIED.

       DONE and ORDERED in Chambers in Tampa, Florida, this 4th day

 of December, 2020.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE

                                       Page 7 of 7
